DETAILED ACTION

For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the RCE filed 05/03/2022.  
Claims 1-198 have been cancelled. Claims 199-209 are new and currently pending.

                             Information Disclosure Statement (IDS)
The IDS filed on 11/05/2021, and 05/23/2022 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art.

Drawings
1/. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign # 71 of a stress liner film mentioned in the specification but has not shown in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2/. Claims 199-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 199, line 6, “the channel region” lacks antecedent basis.
In claim 202, it is unclear as to where the height of the semiconductor substrate is defined since portion of the substrate has been recessed.
In claim 204, “the stress applying layer” lacks antecedent basis.
In claim 206, “the stress applying insulating film” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

3/. Claims 199-202 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Ahn et al. (US 2005/0239252).
Regarding to claims 199, 201:
Ahn, particularly Figs. 2, 4B, 6B (annotated below) and related text discloses the claimed semiconductor device including a silicon semiconductor substrate 11(para [0043]) having an element formation region 13 that, in a perspective view of the semiconductor device, extends in a first direction; a gate electrode 22a that, in the perspective view, extends in a second direction so that the gate electrode 22a crosses the element formation region 13 in the perspective view; a gate insulating film 21 between the channel region 13a and the gate electrode 22a so that the gate electrode 22a is on the element formation region 13 (Fig. 6B); and element isolation regions 12a buried in the semiconductor substrate 11, wherein: the element formation region 13 protrudes from the semiconductor substrate 11 so that the element formation region 13, in a vertical sectional view of the semiconductor device, is between the element isolation regions 12a, the element isolation regions 12a, in the vertical sectional view, are between the gate electrode 22a and the semiconductor substrate 11, source-drain regions within the element formation region 13 are on both sides of the gate electrode 22 and extend below upper surfaces of the element isolation regions 12a (para [0054]), a channel region 13a of the element formation region 13 is between the source-drain regions and under the gate electrode 22, upper surfaces of the element isolation regions have depressions 20a (Fig. 4B, para [0043]) that, in the perspective view, extend in the second direction and flank the channel region 13a, an upper surface of the channel region 13a, in the perspective view, is above bottom surfaces of the depressions 20a, and the gate electrode 22, in the perspective view, extends into the depressions 20a so that an upper surface of the gate electrode 22 is above the bottom surfaces of the depressions 20a.

[AltContent: textbox (Upper surface of the isolations region)][AltContent: arrow]
    PNG
    media_image1.png
    496
    768
    media_image1.png
    Greyscale

[AltContent: textbox (depressions)][AltContent: arrow]
    PNG
    media_image2.png
    491
    705
    media_image2.png
    Greyscale

 
Regarding to claim 200:
Ahn,Fig. 6B shows the gate insulating film 21, in the vertical sectional view, is between the element isolation region 12a and the gate electrode 22a.
Regarding to claim 202:
Ahn, discloses the step of forming source/drain region in the cell active region 13 (para [0054]) which is considered as the height of the semiconductor substrate.
 
 4/. Claims 199-202, 207, 209 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Chen et al. (US 6,720,619).
Regarding to claims 199, 201, 209:
Chen, particularly Figs. 2 (reproduced below) and related text discloses the claimed semiconductor device including SOI substrate of either silicon or silicon-germanium on insulator (col. 3, lines 25-35) having an element formation region fin 204 that, in a perspective view of the semiconductor device, extends in a first direction; a gate electrode 201 that, in the perspective view, extends in a second direction so that the gate electrode 201 crosses the element formation region fin 204 in the perspective view; a gate insulating film 202 between the channel region inside the formation region fin 204 and the gate electrode 201 so that the gate electrode 201 is on the element formation region fin 204 (Fig. 2); and element isolation regions 208 buried in the semiconductor substrate, wherein: the element formation region fin 204 protrudes from the semiconductor substrate so that the element formation region fin 204, in a vertical sectional view of the semiconductor device, is between the element isolation regions 208, the element isolation regions 208, in the vertical sectional view, are between the gate electrode 201 and the semiconductor substrate, source-drain regions within the element formation region 204 are on both sides of the gate electrode 201 (col. 4, last paragraph) and extend below upper surfaces of the element isolation regions 208 (Fig. 2), a channel region inside of the element formation region 204 is between the source-drain regions and under the gate electrode 201, upper surfaces of the element isolation regions 208 have depressions or recess R (Fig. 3(b), 3(c), col. 5, lines 29-38) that, in the perspective view, extend in the second direction and flank the channel region in active region 302 formed between source and drain, an upper surface of the channel region, in the perspective view, is above bottom surfaces of the depressions R, and the gate electrode 201, in the perspective view, extends into the depressions R so that an upper surface of the gate electrode 201 is above the bottom surfaces of the depressions R.

    PNG
    media_image3.png
    501
    842
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    621
    824
    media_image4.png
    Greyscale

Regarding to claim 200:
Chen,Fig. 2 shows the gate insulating film 202, in the vertical sectional view, is between the element isolation region 208 and the gate electrode 201.
Regarding to claims 202, 207:
Chen, discloses the step of forming source/drain region including silicide on the fin-like active region 302 (paragraph bridging col. 4-5) which is considered as the height of the semiconductor substrate.

5/. Claims 199-209 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (cited US 2005/0051867) in view of Chen et al. (US 6,720,619) and  Belyansky et al. (US 2006/0223290, cited by applicant).
Lee, Figs. 2a-2e and related text disclosed the claimed semiconductor device
including a silicon semiconductor substrate 203 having an element formation region 204 that, in a perspective view of the semiconductor device, extends in a first direction; a gate electrode 214 that, in the perspective view, extends in a second direction so that the gate electrode 214 crosses the element formation region 204 in the perspective view; a gate insulating film 212 between the channel region 218 and the gate electrode 214 so that the gate electrode 214 is on the element formation region 204; and element isolation regions 202 buried in the semiconductor substrate 203, wherein: the element formation region 204 protrudes from the semiconductor substrate 203 so that the element formation region 204, in a vertical sectional view of the semiconductor device, is between the element isolation regions 202, the element isolation regions 202, in the vertical sectional view, are between the gate electrode 214 and the semiconductor substrate 203, source-drain regions are formed in the element formation region 204 on both sides of the gate electrode 214 and extend below upper surfaces of the element isolation regions 202 in the subsequent ion implantation process (Fig. 2d, para [0025]), a channel region 218 of the element formation region 204 is between the source-drain regions and under the gate electrode 214, upper surfaces of the element isolation regions have depressions 206 (Fig. 2c) that, in the perspective view, extend in the second direction and flank the channel region 218, an upper surface of the channel region 218, in the perspective view, is above bottom surfaces of the depressions 206, and the gate electrode 214, in the perspective view, extends into the depressions 206 so that an upper surface of the gate electrode 214 is above the bottom surfaces of the depressions 206.

    PNG
    media_image5.png
    686
    921
    media_image5.png
    Greyscale

[AltContent: textbox (2nd direction)][AltContent: textbox (1st direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    1171
    914
    media_image6.png
    Greyscale


Regarding to claim 200:
Lee, Fig. 2c shows the gate insulating film 212, in the vertical sectional view, is between the element isolation region 202 and the gate electrode 214.

 Regarding to claims 201, 209:
Lee, paragraph [0028} discloses the substrate could be either silicon or silicon-germanium on insulator.

 Regarding to claims 203, 204, 206:
Lee, discloses the isolation 202 of oxide or nitride formed on both sides the channel region 218 which inherently applies stress to the channel region.

 Regarding to claim 208:
Lee, paragraphs [0032]-[0034] and related Figs. 3a-3c, discloses the depression
206 or steps has depths Dv1-Dv3 within the claimed range of 3nm-30nm. Particularly,
Fig. 3b and paragraph [0033] discloses the same structure as in the instant invention
with a semiconductor material 238 having atop surface 236 vertically separated (Dv2)
from the bottom surface 240 of the STI 242 by about 200 angstroms.

Lee does not expressly disclose subsequent manufacturing steps of forming
source-drain regions with silicide contact within the element formation region 204 so as to extend below upper surfaces of the element isolation regions 202, and stress applying film to apply stress to the channel region.
Chen, in a related FinFET device, teaches further steps of forming source/drain regions including silicide in the active region on both sides of the gate electrode to complete the device structure (paragraph bridging col. 4-5).  The surface of source/drain region at top of the active region is considered the height of the semiconductor substrate.
Belyansky, in a related FET as shown in Fig. 3 and related text, teaches the use of silicon nitride thin film 16 covering the gate electrode in a manner that applies stress to the channel region.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed source/drain regions with silicide contacts on both sides of the gate electrode, and applied stress to the channel region by SiN film as suggested by Chen and Belyansky in Lee’s FET transistor in order to complete the process of forming a FET device, and improve the performance. 

                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kavalieros et al., Jang, and Brask et al. are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        
.